Murphy, P. J. (dissenting in part).
This appeal raises for review the interlocutory judgment of the Supreme Court, New York County (Gellinoff, J.), entered June 6, 1977. (CPLR 5701, subd [b], par 1; Matter of Leung v Department of Motor Vehicles of State of N. Y., 65 AD2d 736; 7 Weinstein-Korn-Miller, NY Civ Prac, par 5701.26a.) Therefore, we must now consider the questions of whether (i) the petitioner is entitled to an accidental disability pension and (ii) there is substantial evidence to suppoit the board of trustees determination that the petitioner should be retired on ordinary disability due to his “chronic anxiety state”. In answering these questions, we are not bound by any of the decisions made at Special Term but are free to consider all the evidence in the record.
With regard to the first question, conflicting medical evidence was presented as to whether the petitioner was suffering from heart and lung disabilities. The board of trustees determination, that the petitioner was not suffering from such disabilities, was based upon the advice and recommendation of the medical board. Consequently, it cannot be said that the board of trustees acted arbitrarily or capriciously in denying the petitioner an accidental disability pension (Matter of McGovern v Lowery, 39 AD2d 518, affd 32 NY2d 954).
In reference to the second question, the majority concludes that the only competent evidence, as to whether the petitioner suffered from anxiety, was embodied in the reports of psychiatrist Doyle and psychologist Wentworth-Rohr. However, a doctor may testify as to an individual’s mental condition even though the doctor is not a psychiatrist. (Fuller v Preis, 35 NY2d 425, 431; Fisch, New York Evidence [2d ed, 1977], § 428, p 279.) The fact that a doctor is not a psychiatrist only goes to the weight of his testimony, not to its competency (Citarella v Equitable Life Assur. Soc., 59 NYS2d 215, 216). Therefore, the comments *250of Doctors Vitale and Ribaudo as well as the medical board’s own observations are competent evidence as to the issue of anxiety.
The more narrow issue is whether that evidence formed a substantial evidentiary predicate for the board of trustees determination to retire the petitioner on ordinary disability. As the majority observes, the reports of Doctors Ribaudo and Vitale tended to establish that the petitioner was suffering from anxiety. Moreover, the medical board examined the petitioner on six different occasions. Upon the basis of its independent examinations, the medical board also concluded that the petitioner was “anxious and tense, and beyond what is ordinarily noted at these interviews.” The three-member medical board, on a subsequent occasion, stated that the petitioner had a chronic anxiety state based upon a compensation neurosis which would effectively prevent him from fulfilling his duties as a fire lieutenant.
The evidence contained in this record is typical of that presented in many cases before the medical board. Very frequently, the medical board and its specialists are unable to find objective manifestations of the claimed line-of-duty disability. Nonetheless, the medical board often recommends that an applicant be retired on ordinary disability for various “ill-defined” conditions that sometimes border upon the psychosomatic (see, e.g., Matter of Drayson v Board of Trustees of Police Pension Fund of City of N. Y., 37 AD2d 378, affd 32 NY2d 852). From necessity, the members of the medical board have developed an expertise in processing applications. Through experience, the medical board does and must be expected to differentiate between the real and the imaginary disability, and between physical and psychological trauma.
Against this background, the opinion of the medical board that the petitioner was suffering from anxiety constitutes substantial evidence. Furthermore, the medical board was not required to identify the cause of that anxiety (Matter of Drayson v Board of Trustees of Police Pension Fund of City of N.Y., 37 AD2d 378, 381, affd 32 NY2d 852). The board of trustees did not act arbitrarily or capriciously in relying upon the substantial evidence embodied *251in the medical board’s opinion that the petitioner suffered from anxiety.
The judgment of the Supreme Court, New York County (Kirschenbaum, J.), entered May 15,1980, dismissing the petition, should be affirmed.
Kupferman and Lynch, JJ., concur with Fein, J.; Murphy, P. J., and Sandler, J., dissent in part in an opinion by Murphy, P. J.
Judgment, Supreme Court, New York County, entered on May 15, 1980, reversed on the law, without costs and without disbursements, the judgment vacated and the determination of the board of trustees annulled only to the extent that it directed petitioner’s retirement on ordinary disability and the petition granted only to the extent of remanding the proceeding to the board of trustees for further proceedings in accordance with the opinion filed herein to determine whether petitioner should be retired on ordinary disability.